Citation Nr: 0721650	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-21 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 28, 2001, 
for a grant of an increased rating of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
an effective date prior to September 28, 2001, for a grant of 
an increased rating of 70 percent for PTSD.  The RO received 
a notice of disagreement in June 2003, and a statement of the 
case (SOC) was issued in February 2004.  A substantive appeal 
was received in April 2004.


FINDINGS OF FACT

1.  The veteran did not submit any evidence or correspondence 
from March 1994 through September 2001, when he submitted a 
claim for an increased evaluation for his service-connected 
PTSD.

2.  The evidence establishes the veteran did not receive 
treatment for PTSD from July 1993 through September 2001.

3.  An informal or formal claim for an increased rating of 70 
percent for PTSD was submitted September 18, 2001.  


CONCLUSION OF LAW

The criteria for an effective date of September 18, 2001, for 
the grant of a 70 percent evaluation for PTSD have been met.  
See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.155, 3.157, 3.159, 3.400(b)(2)(i), 3.400(o)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he is entitled to an effective date 
prior to September 28, 2001, for a grant of an increased 
rating of 70 percent for PTSD.  He was granted service 
connection and assigned an initial rating of 10 percent for 
PTSD in a September 1993 decision.  Although he filed a 
notice of disagreement with that decision, he failed to 
perfect his appeal by filing a VA Form 9 and that decision 
became final under 38 U.S.C.A. § 7104 (West 2002 & Supp. 
2006) and 38 C.F.R. § 20.1103 (2006).  In September 2001, the 
veteran sought an increased evaluation for PTSD, and a 70 
percent evaluation was assigned, effective September 28, 
2001.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist veterans in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Pursuant to the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the veteran of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the veteran is expected to provide, 
if any, and to request that the veteran provide any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a), Pelegrini v. Principi, 18 Vet. App. 
112, 119, 121 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002), 38 C.F.R. § 3.159(b) (2006).  

In this case, in November 2001, the RO issued a letter which 
notified the veteran of the enactment of the VCAA.  While 
this letter failed to satisfy the notice requirements for the 
PTSD claim, the RO remedied this error in its June 2003 
notice, which advised the veteran as to what evidence VA 
would obtain, what evidence he was responsible for 
submitting, and that it was his responsibility to assure VA 
receives all records not in the possession of the Federal 
government.  By explaining that he needed to submit evidence 
of increased severity of PTSD prior to the date of the claim 
for an increased rating, this letter also notified the 
veteran of the information and evidence necessary to 
substantiate his claim for an effective date prior to 
September 28, 2001, satisfying the requirements of the VCAA.  
The June 2003 notice meets the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), because the 
claim was readjudicated and an SOC was issued in February 
2004, subsequent to the June 2003 notice.

The veteran was not advised as to available disability 
evaluations and available effective dates, but such notice is 
not required once a decision awarding service connection, a 
disability rating, and an effective date has been made, as 
section 5103(a) notice has served its purpose.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, 
the veteran's claim for service connection for PTSD was 
granted, and an initial disability rating and effective date 
were assigned.  The veteran filed an appeal as to the 
effective date assigned thereby demonstrating actual 
knowledge of his right to do so.  Therefore, the veteran is 
not prejudiced by VA's failure to provide him further 
information.

The veteran clearly understood that he could submit evidence 
in his possession, as, in January 2004, he directly submitted 
a statement from a VA social worker, dated August 2003.  To 
the extent that the notices did not meet the requirements as 
to notice of the provisions of the VCAA, the veteran has 
demonstrated actual knowledge of the information and is 
therefore not prejudiced by the timing of the letters.

The veteran contends that VA failed to satisfy its duty to 
assist him to develop the claim.  The Board finds this duty 
has been fulfilled.  The veteran was afforded an opportunity 
to submit any additional evidence and was afforded the 
opportunity to identify any relevant evidence.  The veteran's 
service medical records have been obtained and are associated 
with the claims file. 

VA clinical records have been obtained.  There are no VA 
records from reflecting treatment from March 1993 through 
September 2001.  The Board notes that records from the VA 
Oakland Park facility include a list of all dates on which 
the veteran received VA treatment from August 1992 to 
November 2001.  This list reflects that the veteran did not 
seek treatment from July 1993 through September 2001 and 
these records are therefore complete.

The veteran was afforded a VA examination.  The veteran 
contends, without offering specific reasons, that the VA 
examination he received was inadequate.  The Board finds no 
merit in this claim, as the March 2002 VA examination 
involved review of the claims file, consideration of the 
veteran's medical history, a detailed discussion of the 
veteran's symptoms, and a reasoned basis for the assigned 
diagnosis and Global Assessment of Functioning score.  
Furthermore, the Board notes that the examination was clearly 
favorable to the veteran, as the RO relied upon this 
examination to increase the veteran's rating from 10 percent 
to 70 percent, effective September 2001.

The Board finds that, if there was any defect in compliance 
with the VCAA as to the claim for service connection denied 
in this decision, the record establishes that the veteran has 
not been prejudiced thereby, since he was afforded a 
meaningful opportunity to participate in the adjudication of 
those two claims for service connection.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006).

The Board finds that all requirements in the VCAA, including 
the duties to notify assist the veteran, are met.

Entitlement to an Effective Date Prior to September 28, 2001

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a).  There is no dispute that the veteran filed his 
claim for an increased rating on September 28, 2001.  The 
last communication VA received from the veteran prior to that 
claim was a 1994 notice of disagreement, which was not 
followed by a substantive appeal and therefore became final.  
Between 1994 and September 2001, the veteran did not submit 
any statements or evidence to VA.  There is one treatment 
note evidencing treatment for PTSD on September 18, 2001, 
which provides the basis for an earlier effective date under 
38 C.F.R. § 3.157 which requires VA to consider a report of 
treatment as an informal claim for benefits.  The Board 
therefore concludes there can be no informal claim for 
benefits prior to September 18, 2001, the date of the 
treatment note.  See 38 C.F.R. § 3.155 (2006).

Another avenue for an award of an earlier effective date for 
an increased rating can also be the earliest date on which it 
is factually ascertainable that an increase in disability 
occurred, as long as the claim is received within one year of 
that date.  See 38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp 
2006), 38 C.F.R. § 3.400(o)(2) (2006).  A review of the 
record reveals that there is no medical evidence with which 
to evaluate the veteran's PTSD between July 1994 and 
September 2001.  VA outpatient treatment records reveal that 
the veteran was not treated by VA for PTSD for several years 
prior to 2001, and the veteran does not allege that there are 
relevant records not yet associated with the claims file.  
The basic rule is that the effective date of the rating is 
the date the claim is filed, in this case, September 28, 
2001.  The file contains one treatment note dated September 
18, 2001, showing the veteran sought treatment for symptoms 
associated with PTSD.  In the absence of medical evidence 
that the veteran's PTSD increased in severity in the year 
prior to receipt of the claim, September 18, 2001, is the 
appropriate effective date.

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  See 38 C.F.R. § 3.105(a).  Thus, as an 
alternative, the veteran might be entitled to an effective 
date prior to September 18, 2001, for the grant of an 
increased rating of 70 percent PTSD if he establishes that 
there was CUE in either the March 1994 SOC, which denied the 
veteran's request for a higher initial rating for PTSD, or in 
the April 2002 rating decision which increased his rating to 
70 percent and assigned an effective date of September 18, 
2001.  However, the veteran does not contend that CUE was 
committed in those decisions, nor does he contend that CUE 
warrants a grant of an increased rating of 70 percent for 
PTSD prior to September 18, 2001.  CUE is not alleged, and 
cannot be inferred from the record.  The Board finds that 
consideration of CUE does not provide a basis for granting 
this appeal.

Congress has established specific rules governing effective 
dates for awards of monetary benefits.  See 38 U.S.C.A. § 
5110.  The Board is not free to disregard those rules without 
statutory authority.  Since the veteran has not met any of 
the criterion which would allow for an effective date prior 
to September 18, 2001, for the grant of an increased rating 
of 70 percent for PTSD, this claim is granted to this extent 
only.


ORDER

The appeal for an effective date of September 18, 2001, for 
the grant of an increased rating of 70 percent for PTSD, is 
granted, subject to the laws and regulations controlling the 
award of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


